Citation Nr: 0809477	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
condition (residuals of back strain).
	

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from December 1947 to 
December 1949, and from December 1952 to February 1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was conducted before the undersigned Veterans Law 
Judge sitting at the RO in January 2008.


FINDINGS OF FACT

1.  Service connection for residuals of low back strain was 
denied by VA decisions in a July 1991 and June 1994.  The 
appellant was informed of the determinations and of the right 
to appeal.  The appellant did not appeal the June 1994 Board 
decision.

2.  The appellant filed a claim to reopen the issue of 
service connection for low back condition in February 2002; 
the evidence added to the record since the July 1991 and June 
1994 VA decisions is cumulative or redundant of previously 
reviewed evidence, and does not relate to a previously 
unestablished fact.


CONCLUSION OF LAW

The July 1991 and June 1994 VA decisions denying service 
connection for residuals of back strain are final; new and 
material evidence sufficient to reopen the back claim has not 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants. Under the VCAA, when VA receives 
a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim; (2) VA will seek 
to provide; and (3) the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 
3.159(b).  As a fourth notice requirement, VA must "request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 3.159(b) 
(1); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

The Board finds that the VCAA letter sent to the appellant in 
October 2002 essentially complied with statutory notice 
requirements as outlined above.  Because his claim had been 
previously denied, the RO advised the appellant of the legal 
requirement to submit new and material evidence to reopen 
that claim.  He was advised that his claim was previously 
denied because service incurrence or aggravation was not 
shown.  He was informed that a medical report which only 
described the current disability is not considered material 
to the issue of service connection in this case.  The 
appellant was essentially apprised that nexus evidence was 
necessary in his case to reopen the claim and he was informed 
of the types evidence he could submit to reopen the claim.

In a letter dated August 2004, VA sent the appellant a letter 
advising him to submit any pertinent evidence in his 
possession.  The claim was thereafter readjudicated and a 
Supplemental Statement of the Case dated November 2006 was 
issued.  The Board observes that the appellant demonstrated 
actual knowledge of his right to submit evidence in his 
possession as he submitted copies of medical records at the 
January 2008 travel Board hearing.  While the initial VCAA 
notice letter did not advise the appellant that he could 
submit evidence or information in his possession, there is no 
prejudice to the appellant given the subsequent notice with 
post-notice readjudication and because the appellant in fact 
had actual knowledge of that right.

Submissions of the appellant and his sworn testimony reflect 
that he was aware of the evidence required for reopening his 
claim, including the respective responsibilities of himself 
and VA.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless error 
doctrine" is applicable when evaluating VA's compliance with 
the VCAA).  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.

Claims to Reopen

Service connection for residuals of back strain was denied by 
the RO in July 1991 and the Board in June 1994.  The 
appellant was notified of the Board decision.  No appeal was 
filed and that decision became final.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in 
February 2002.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the 1991 and 1994 VA decisions, the record 
included service medical records, report of VA examination 
dated April 1965, VA treatment records dated July and August 
1971, Kaiser Permanente Medical Group records dated June 1984 
to December 1987, a certificate from J. P. Hutchins, M.D., a 
"Work Status Report" dated July 1979, medical records dated 
January and February 1991, and transcript from a March 1992 
personal hearing.

Service medical records show treatment in July 1954 for back 
strain; he was treated again for back strain in November 
1954.  There were no subsequent complaints.  VA treatment 
records dated July to August 1971 reflect complaints of low 
back pain intermittently over past 16 years; x-ray 
examination showed normal spine.  Dr. Hutchins reported that 
he had no knowledge of the appellant's back trouble.  Kaiser 
Permanente records were silent regarding a back condition.  
The "Work Status Report" showed an injury, diagnosed as L-5 
strain, which occurred in July 1979.  Medical records dated 
January and February 1991 show findings for a current back 
disorder.  In March 1992, the appellant testified that he 
injured his back lifting cans of dirt and shells from the 
firing range in service; he reported back problems since that 
injury.  After service, he reported working as a welder in 
the shipyard for 17 years and retiring due to knee 
disability.

Since the prior denial of the claim, the appellant submitted 
private medical records:  An August 1990 medical report shows 
a history of back strain in service from lifting a trash can 
and continuing back problems with current findings for 
abnormal back pathology.  An August 1993 progress note 
reflects that the appellant had a work accident in July 1988 
and had complaints of low back and left knee pain; it was 
noted that the appellant had slip-and-fall during retraining 
as a welder.  A January 1997 treatment report by Dr. A. shows 
a history of low back pain with a diagnosis for lumbosacral 
disc degeneration and radiculopathy.  A March 2000 
physician's statement reflects that the appellant's low back 
condition was caused by the altered gait from is left knee 
problems.  A December 2000 physician's statement reflects 
that the appellant sustained a left knee injury in 1987 while 
employed as a welder in the Naval Shipyard and the he 
subsequently developed low back and left leg pain; the 
examiner stated that he "felt that there was a causal 
relationship between the left knee and lumbosacral symptoms 
and the work injury."  St. Mary Medical Center dated January 
2002 showing a history of acute back strain in service from 
lifting a trash can, and continued off-and-on back problems 
since discharge, with current findings for degenerative 
discogenic disease at L5-S1; additional records dated August 
2004 show a history of back injury dating to service.  Report 
of orthopedic examination dated May 2005 shows abnormal back 
pathology, assessed as degenerative disc disease at L5-S1.

Also, VA received VA treatment records dated April 2001 to 
April 2003, and duplicate copies of service medical records.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted.  The recent evidentiary submissions do 
not tend to establish an unestablished fact as it does not 
show a chronic back disability in service or soon thereafter, 
and it does not tend to suggest that any currently shown back 
disability is related to the complaints noted in service.  
The 1991 and 1994 VA decisions are final; at the time of 
those decisions, there was evidence of post service abnormal 
back pathology, but no evidence linking those findings to 
service, including back strain noted in service.  None of the 
evidentiary defects present at the time of the previous 
decision have been resolved. Evidence showing back strain in 
service is cumulative of previously considered evidence; and 
evidence tending to establish post-service pathology is 
cumulative of earlier evidence abnormal back pathology.  
Furthermore, the appellant's testimony and reports of pain 
since service are cumulative of his initial claim and March 
1992 hearing testimony.  Therefore, the claim may not be 
reopened.  There is no doubt to be resolved.


ORDER

The application to reopen the claim for service connection 
for low back condition (residuals of back strain) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


